DETAILED ACTION

1.	Claims 1-11 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angizi et al (hereafter Angizi)(“IMCE: Energy-efficient bit-wise in Memory Convolution Engine for Deep Neural Network”).
Angizi was cited in the IDS filed 03/31/2020.
 
5.	As to claim 6, Angizi discloses a multiply-accumulate operation method (Page 113-114, sec. IV-A, accelerate the MACs, multiply accumulate, in convolutional layers) the method comprising:  
10reading a plurality of multiplication elements from a data memory (Page 113-114 sec IV-A, sequence of M input bit integers); 
selecting one of a plurality of memory blocks (fig. 5(a) designated sub-array) which stores a plurality of one-bit data (Page 113-114 sec IV-A “W as a sequence of N-bit weight integers…the second sequence cab be similarly generated like Cn(w)…are consequently mapped to the designated sub-array”) which are data of the same bit digit of a plurality of multiplied elements as first bit value (Page 113-114 sec IV-A, the sequence represents the combination of the mth bit of the W element. There are 3 sequences present, which are multiplied with the sequences of the I elements, The corresponding W values are stored in the subarray as first bit value);  
15generating an input data by extracting bit data of the same bit digit from each of the multiplication elements as a second bit value (sec. IV-A represent a second sequence denoted as Cm(I) including the combination of mth bit of all the I elements); 
inputting the input data to the selected one of the memory blocks (sec. IV-A “C2(I)-C0(I) are mapped in the following memory rows in the same way”);  

59accumulatively adding the multiply-accumulate operation result, storing an accumulated adding result data to the data memory as next multiplication element (fig 5 results of the P-sum output are added, outputs is stored in the Batch Norm Process).

6.	As to claims 6 and 11, the claims are rejected for similar reasons as claim 1 above. 

Allowable Subject Matter
7.	Claims 2-5 and 7-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. 2018/0046906 – Related to convolutional neural networks, and more particularly to a sparse convolutional neural network accelerator.



US Pat. 10,340,003 – Related to an input-pattern aware reference generation system for a memory cell array having a plurality of word lines crossing a plurality of bit lines, the plurality of word lines being selectively activated by an input signal such that each of the plurality of bit lines generates a computational result of multiply-and -accumulate (MAC) computation, the system including: an input counting circuit, receiving the input signal of the memory cell array, discovering input activated word lines according to the input signal and generating a number signal representing a number of the input activated word lines; a reference array, including a plurality of reference memory cells storing a predetermined set of weights; and a reference word line control circuit, electrically connected between the input counting circuit and the reference array, the reference word line control circuit controlling the reference array to generate a plurality of reference signals being able to distinguish candidates of the computational result of the bit lines in the memory cell array according to the number signal.	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182